Citation Nr: 0724426	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ductal carcinoma of the 
left breast.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's service medical records make no reference to 
any complaints of or treatment for a left breast disability 
in service or during the one year presumptive period and 
there is no connection between the current disorder and 
service.


CONCLUSION OF LAW

Service connection for a ductal carcinoma of the left breast 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including cancer, may be presumed 
to have been incurred in or aggravated by service if manifest 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307.

In this case, the veteran alleges entitlement to service 
connection on the basis that her fibrocystic "disease" was 
a precursor for her left breast cancer.  

Cancer is a chronic disease that warrants presumptive service 
connection if the condition manifests to a degree of ten 
percent or more within one year of the date of separation 
from service.  In this regard, the veteran's service medical 
records make no reference to any complaints of or treatment 
for a left breast disability in service or during the one 
year presumptive period after discharge, providing evidence 
against this claim.

The veteran's service medical records note evidence of right 
fibrocystic breast changes, including a lump in 1985.  
However, it was indicated that this cyst was due to her birth 
control pills.  Once she stopped using her birth control 
pills the cyst resolved without treatment.  

Mammograms taken during service in February 1991, August 
1993, and June 1994 showed evidence of dense bilateral 
breasts with fibroglandular, fibrocystic changes but no 
malignancy.  

The Board must find that these treatment records and, most 
importantly, the mammograms, clearly provide evidence against 
this claim, indicating that detailed checks of the veteran 
during service failed to reveal the disorder in question, 
providing highly probative evidence that the condition at 
issue did not begin during service.  Simply stated, not only 
was this disorder not found in service (which would, in and 
of itself, provide evidence against this claim), but detailed 
and extensive testing by the military during service, 
actively looking for this specific problem, found no evidence 
of the disorder, providing even more evidence against this 
claim, outweighing the appellant's contentions. 

In this case, the veteran's contention that her fibrocystic 
disorder was a precursor for her left breast cancer is found 
to be outweighed by the service medical record, providing 
evidence against this claim that is far more probative than 
the veteran's theory of entitlement.   

At her RO hearing in March 2004, the veteran also claimed 
that hormone treatment she received during service either 
caused or accelerated the development of abnormal breast 
tissue and therefore was the cause of her breast cancer.  The 
claims file includes numerous medical studies and treatise 
that she submitted to support her contention.  However, the 
record does not show any credible medical evidence or 
substantial medical opinion that an abnormal breast finding, 
medical treatment, or a verifiable event during service was 
the cause of her breast cancer.

The Board also notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion and is outweighed by the 
service medical record which provides evidence against this 
claim.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.

Indeed, the first documented evidence of her left breast 
cancer is a VA medical record in July 1999, five years after 
discharge from service.  This fact weighs heavily against the 
veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000) (holding that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim).  The post-service medical treatment record, as a 
whole, also provides some limited evidence against this claim 
by failing to indicate any association between service and 
the disorder years later. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  In this 
case, while the veteran is a nurse, the Board finds that the 
service and post-service medical records outweigh the 
veteran's contention that this disorder was incurred in 
service.

Accordingly, the preponderance of the evidence is against the 
veteran's left breast cancer claim.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A.  
§ 5107(b).  As a result, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in December 2000 
and October 2003 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate her claims; (2) informed her about the 
information and evidence that VA will seek to provide; (3) 
informed her about the information and evidence she is 
expected to provide; and (4) requested her to provide any 
evidence in her possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  The medical record, particularly the service 
medical record, provides evidence against establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies.

The Board considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of this 
claim hinges on what occurred or more precisely what did not 
occur, during service.  In the absence of evidence of an in-
service disease or injury, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West Supp. 2005).
 Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


